Title: To James Madison from Brockholst Livingston, 27 August 1808
From: Livingston, Brockholst
To: Madison, James



Sir,
New-York 27th. Aug. 1808.

Mr: Richard Suydam, a merchant of this city, of the best connections & fairest character, proposes settling at Malta.  In this situation, it would be very agreeable to him & his friends to have him appointed american Consul for that place.  Were the number of americans at Malta greater than it is, it would not be easy for government to make a better choice than of Mr. Suydam.  It is without hesitation therefore that I take the liberty of warmly recommending him to your notice, having the honor to be Sir, with the most sincere & perfect esteem & respect your obedt. & very hble servt:

Brockholst Livingston

